                                                                          I~         :   ~
                                                                          j '/   t   ~


                                                                                             ;:1
                                                                                             l
                                                                                                 f i.:
                                                                                                Io.,,


UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
RDW CAPITAL, INC.,
                                   Plaintiff,
                                                                        17 CIVIL 7195 (JPO)

                 -against-
                                                                     DEFAULT JUDGMENT
BE INDUSTRIES, INC., et al.,
                        Defendants.
---------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED, AND DECREED, That pursuant to the

Court's Opinion and Order dated January 7, 2020, Plaintiffs motion for default judgment is

GRANTED and judgment is entered in favor of Plaintiff in the amount of $1,500,000.00 against

Defendants BE Industries, Inc., NAC Drive Systems, Inc., BE North America, Corp., Bellilli USA

LLC, Antonio Monesi, and Filippo Puglisi.

DATED: New York, New York
       January 8, 2020

                                                                   RUBY J. KRAJICK

                                                                    Clerk of Court

                                                             By:    ~ 7)
                                                                     Deputy Clerk6
